Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 08/09/2021.   The changes and remarks disclosed therein were considered.
	An amendment of the specification, claims 12-13 and 15 has been amended.  Claims 1-17 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 08/09/2021 with respected to the rejection of Mousa Mahmoud A. have been fully considered and are persuasive (see pages 9-12 of an amendment filed 08/09/21).  The rejection of Mousa Mahmoud A. has been withdrawn.
Allowable Subject Matter
3.	Claims 1-17 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Mousa Mahmoud A., Shin Yong Chul and Lee Dong Jin taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a plurality of contacts, coupled respectively to the junction regions, that pass through a dielectric layer that covers the at least two transistors, wherein, among the plurality of contacts, a contact coupled to a junction region to which an erase voltage is loaded is disposed at a center portion of the active region in the first direction, and a contact coupled to a junction region to which the erase voltage is not loaded is disposed at an edge portion of the active region in the first direction” in a semiconductor memory device as claimed in the independent claim 1.  Claims 2-8 are also allowed because of their dependency on claim 1; or
Per claim 9: there is no teaching, suggestion, or motivation for combination in the prior art to “a second transistor including a gate which traverses, in the first direction, the active region on the first substrate, and junction regions that are defined in the active region on opposite sides of the gate, and coupled to the memory cell array through an odd bit line; and a plurality of contacts, coupled to the junction regions of the first and second transistors, that pass through a dielectric layer covering the first and second transistors, wherein, among the plurality of contacts, a contact coupled to a junction region to which an erase voltage is loaded is disposed at a center portion of the active region in the first direction, and a contact coupled to a junction region to which the erase voltage is not loaded is disposed at an edge portion of the active region in the first direction” in a semiconductor memory device as claimed in the independent claim 9.  Claims 10-17 are also allowed because of their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.